             ______________________________
                                        __________________________________
         Case 3:18-cv-07671-EMC Document 80 Filed 07/18/19 Page 1 of 16




                    UNITED STATES COURT OF APPEALS
                           FOR THE NINTH CIRCUIT
              Form 1. Notice of Appeal from a Judgment or Order of a
                            United States District Court
Name of U.S. District Court:                   Northern District of California

U.S. District Court case number:_18-cv-07671-EMC

Date case was first filed in U.S. District Court:                       12/21/2018

Date ofjudgment or order you are appealing:                            06/28/20 19
Fee paid for appeal? (appealfees are paid at the U.S. District Court,)

(    Yes    C No        C IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “ci al. “or other abbreviations.,)
    Fisk Electric Company




Is this a cross-appeal? C Yes                 ‘i’   No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      C   Yes        ci’   No

If Yes, what is the prior appeal case number?

Your mailing address:
Nida & Romyn, P.C.

8383 Wilshire Boulevard, Suite 810

City: Beverly Hills                                 State: CA            Zip Code:9021 1

Prisoner Inmate            Number (if applicable):

Signature                                                                  Date            7/,g/i7
      Complete and/lie wit/i the attached representation statement                  in   the U.S. District Court
                    Feedback or questions about this form ? E’nail us at fornisaca9. uscourts. ear


Form 1                                                                                               Rev. 12/01/2018
         Case 3:18-cv-07671-EMC Document 80 Filed 07/18/19 Page 2 of 16




                       UNITED STATES COURT OF APPEALS
                            FOR THE NINTH CIRCUIT
                            Form 6. Representation Statement
     Instructions/or   this firin: !lnp://www. ca9. uscourls.gov/form.sVtorniO6inslructions.puij
Appellant(s) (List each partyfiling the appeal, do not use ‘et a!. “or other abbreviations.)
Name(s) of party/parties:
Fisk Electric Company



Name(s) of counsel (if any):
Robert Nida, Esq.
David C. Romyn, Esq.


Address: [8383 Wilshire Boulevard, Suite 810
Telephone number(s): (310) 286-3400
Email(s): rnida@nidaromyn.com; dromynnidaromyn .com
Is counsel registered for Electronic Filing in the 9th Circuit?                              Yes   r No

Appellee(s) (List only the names 0/parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
Webcor Construction L.P.
Obayashi Corporation

Name(s) of counsel (if any):
Bennett J. Lee, Esq.
Garrett E. Dillon, Esq.
Stephen L. Pessagno, Esq.

Address: 333 Bush Street, Suite 1500
Telephone number(s):       fr4 15) 623-7000
Email(s): jblee@vlmglaw.com; gdillonvlmglaw.com; spessagnovlmglaw.coi1


To list additional parties and/or counsel, use next page.
                  Feedback or questions about this form? Email us at orm.s a ca9uccourisov

Form 6                                               1                                        New 12/01/2018
                          ___________
                          __________________________________________________
                                      ___________
                                                  ___________
                                                              ___________
                                                                          _____




         Case 3:18-cv-07671-EMC Document 80 Filed 07/18/19 Page 3 of 16




Continued list of parties and counsel: (attach additional pages as necessa,,,)
Appellants
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):      [
Email(s):
Js counsel registered for Electronic Filing in the 9th Circuit?                        C Yes       C No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone   number(s):




Email(s):   r
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone   number(s):




Email(s):
                 Feedback or questions about this form? Email us at forinsZca9. uscQjLds.oy

Form 6                                               2                                        New 12/01/2018
                     Case 3:18-cv-07671-EMC Document 80 Filed 07/18/19 Page 4 of 16
                     Case 3:18-cv-07671-EMC         Document 79        Filed 06/28/19   Page 1 of 12




           2

           3

           4                                    UNITED STATES DISTRICT COURT

           5                                   NORTHERN DISTRICT OF CALIFORNIA

           6

           7         FISK ELECTRIC COMPANY,                            Case No. I 8-cv -0767 I -EMC
           8                      Plaintiff,
                                                                       ORDER GRANTING DEFENDANTS’
           9                V.
                                                                       MOTION TO STAY; AND FINDING
                                                                       PLAINTIFF’S MOTION TO STRIKE,
          10         OBAYASHI CORPORATION, et al.,                     DISMISS, OR STAY MOOT
          11                      Defendants.                          Docket Nos. 60, 68
          12
t    E
          13

          14             Plaintiff Fisk Electric Company (“Fisk”) has filed suit against multiple defendants,

     .    15   including the Webcor/Obayashi Joint Venture (“WOJV”); Webcor Construction L.P.’; and

     b    16   Obayashi Corporation. The main claim between Fisk and these defendants         —   hereinafter

.-
     ..   17   collectively referred to as the WOJV Defendants     —   is breach of contract. The WOJV has filed

     7    18   counterclaims against Fisk and further asserted a third-party complaint.

          19             Currently pending before the Court are two motions: (1) the WOJV Defendants’ motion to

          20   stay and (2) Fisk’s motion to strike, dismiss, or stay the WOJV’s third-party complaint. Having

          21   considered the parties’ briefs and accompanying submissions, as well as the oral argument of

          22   counsel, the Court hereby GRANTS the WOJV Defendants’ motion and, as a result, finds Fisk’s

          23   motion moot.

          24   /1/

          25   I/I

          26

          27
                 Fisk actually sued Webcor Builders, Inc. but the parties have now agreed that this was an error
          28   and the proper name of the Webcor entity is Webcor Construction L.P. See Docket No. 60 (Mot.
               at I); (Docket No. 67) (Opp’n at 2 n.I).
                Case 3:18-cv-07671-EMC Document 80 Filed 07/18/19 Page 5 of 16
                   Case 3:18-cv-07671-EMC                     Document 79            Filed 06/28/19        Page 2 of 12




                                       I.           FACTUAL & PROCEDURAL BACKGROUND

          2   A.      Operative Pleadings

          3           In the operative second amended complaint C’SAC”), Fisk alleges as follows.

          4           In March 2009, the Transbay Joint Powers Authority (“TJPA”) and the WOJV entered into

          5   a written contract   —    hereinafter referred to as the “Prime Contract”                —   related to the construction of

          6   the Transbay Transit Center Project. See SAC                   ¶   14. In the Prime Contract, the TJPA and the

          7   WOJV agreed that the latter would provide certain pre-construction services, serve as the

          8   construction manager/general contractor, and manage/administer subcontracts with trade

          9   subcontractors. See SAC           ¶   14.

         10           In November 2014, the WOJV and Fisk entered into a written contract                            —   hereinafter

         11   referred to as the “Subcontract”            —   under which Fisk agreed to furnish labor, materials, and

         12   equipment required by the Prime Contract for the [Transbay Transit Center] Project’s Electrical,

         13   Communications, Security and Integrated Networks.” SAC                             ¶ 20; see also   FAC, Ex. B

         14   (Subcontract). Fisk would be paid nearly $87 million for its work under the Subcontract. See

    .    15   SAC   ¶ 20; see also     SAC, Ex. B (Subcontract           §   3) (listing contract price). The Subcontract also

    5    16   provided for additional compensation should there be “extra work and added cost required due to

.
    ..   17   changes in the scope, conditions, or requirements for performance of the Subcontract work, and
DC                         .       .                           .                            .


    7    18   for delays, disruption, and acceleration of the work of Fisk and its subcontractors and suppliers.”

         19   SACJ23.

         20           According to Fisk, ultimately, it did perform extra work because, e.g., the WOJV made

         21   changes to the work and interfered with Fisk’s work, and because changes in conditions were

         22   discovered, all of which “changed the nature of scope of the work and services required in the                            .




         23   Subcontract.” SAC         ¶ 24.   Fisk alleges that it has not been compensated for the extra work. In

         24   addition, it has not been compensated for some of the work required under the original terms of

         25   the Subcontract. Altogether, Fisk claims it is owed at least $60 million. See SAC                           ¶ 25-26.
         26   According to Fisk, the WOJV has breached the Subcontract by failing to pay. See FAC                               ¶ 27.   Fisk

         27   also claims additional breaches of the Subcontract                     —   e.g., “failing to complete precedent work

         28   necessary to allow Fisk to timely perform its scope of work,” “improperly de-scoping portions of
                                                                                 2
                 __________________________

                      Case 3:18-cv-07671-EMC Document 80 Filed 07/18/19 Page 6 of 16
                       Case 3:18-cv-07671-EMC Document 79 Filed 06/28/19 Page 3 of 12




             1   the   .   .   Subcontract and assigning said work to other contractors in violation of California law,”

         2       and “[a]sserting arbitrary and groundless offset claims against Fisk.” SAC          ¶ 27.
         3                     In the SAC, Fisk asserts multiple causes of action against the WOJV Defendants2:

         4                     (1) Breach of contract (i.e., the Subcontract).

         5                     (2) Recovery on ‘stop payment notice” release bond.

         6                     (3) Violation of prompt-payment statute.

         7                     (4) Recovery on payment bond.

         8                     In response to Fisk’s SAC, the WOJV has asserted (1) a third-party complaint against the

         9       TJPA and (2) counterclaims against Fisk. In the third-party complaint against the TJPA, the

        10       WOJV alleges that the “TJPA was unable to fulfill its key contractual duties including making the

        II       critical decisions required to keep the Project on time and on budget.” Docket No. 63 (3d-Party

        12       Compl.        ¶   10). In its counterclaim, the WOJV takes notes of allegations made by the TJPA in other
t   .




        13       litigation that the \\JJJ and its Trade Subcontractors, including Fisk, failed, in various respects,

        14       to properly provide certain work, services, materials, or equipment, as applicable in connection

    .   15       with the Project work.” Docket No. 64 (Countercl.           ¶   18). ‘[The] WOJV denies [the] TJPA’s

        16       allegations and any liability to [the] TJPA”; however, “if it is determined that [the] TJPA is

        17       entitled to any recovery against [thel WOJV in this action, it will be due, in whole or in part, to the
DC                                 .   .


    7   18       acts or omissions of [Fisk].” Docket No. 64 (Countercl.           ¶ 20).   The WOJVs counterclaims

        19       against Fisk include claims for breach of contract and express indemnity.

        20       B.            Related State Court Litigation

        21                     The instant case is not the only case related to the construction of the Transbay Transit

        22       Center Project. There are also four state court actions, namely:

        23                     (1) The Pacific Action (No. CGC-18-564434).

        24                     (2) The Skanska Action (No. CGC-l8-566431).

        25                     (3) The WOJV Action (No. CGC-18-570621).

        26                     (4) The Desert Action (No. CGC-19-573549).

        27
                 2
        28        Some of the claims have also been asserted against the remaining defendants (i.e., the issuers of
                 bonds).
                                                                3
                                 Case 3:18-cv-07671-EMC Document 80 Filed 07/18/19 Page 7 of 16
                                  Case 3:18-cv-07671-EMC Document 79 Filed 06/28/19 Page 4 of 12




             1                                 The first, second, and fourth lawsuits were all brought by subcontractors on the Project

         2           against, inter alia, the WOJV. See also Dillon DecI.                             ¶3   (testifying that the WOJV subcontracted

         3           with various companies ‘to perform certain work on the project to construct the Transbay Transit

         4           Center Building and related structures”). The subcontractors’ claims against the WOJV include,

         5           e.g., claims based on bonds and claims for breach of contract. In the Skanska Action, the WOJV

         6           responded by asserting cross-claims against the TJPA. See Dillon DecI., Ex. E (cross-claims).

         7           The TJPA in turn asserted claims against the WOJV and, in turn, the WOJV brought in additional

         8           parties                  —   namely, subcontractors such as Fisk. See Dillon DecI., Ex. G (second amended cross-

         9           claims). According to the WOJV, although it ‘denies [the] TJPA’s allegations and any liability to

        10           [the] TJPA, if it is determined that [the] TJPA is entitled to any recovery against [the] WOJV in

        11           this action, it will be due, in whole or in part, to the acts or omissions of the Trade Subcontractor

        12           .       .       .   .“   Dillon DecI., Ex. G (SACC      ¶   118).
t   2
        13                                     In the third action, the WOJV sued the TJPA for, inter al/a, breach of contract. According

        14       to the WOJV, the TJPA was unable to fulfill its key contractual duties including making the

    .   15       critical decisions required to keep the Project on time and on budget.” Dillon Decl., Ex. A

        16       (Compl.                          ¶   1 0). The TJPA countered with a cross-complaint against the WOJV, alleging, inter

        17       alia, that subcontractors, including but not limited to Fisk, fell substantially behind in their

    7   18       work.” Dillon DecI., Ex. B (Cross-Compl.                                ¶ 87); see also Docket No.    60 (Mot. at 6) (noting that

        19       the TJPA specifically names Fisk as responsible for project delays, inefficiencies and extra costs”)

        20       (emphasis omitted). After the TJPA filed its cross-complaint, the WOJV filed its own cross-

        21       complaint, more specifically. against its subcontractors, including Fisk. According to the WOJV,

        22       although it denies the allegations in TJPA’s FACC, to the extent those allegations are proven to

        23       be true, [the] WOJV contends that any liability that it incurs to [thel TJPA would be caused, in

        24       whole or in part, by the alleged failures of the Trade Subcontractor Cross-Defendants to perform

        25       .       .       .       .“   Dillion DecI., Ex. C (Cross-Compl.         ¶ 40).
        26                                    The WOJV Action has now been consolidated with the Skanska and Pacific Actions, and it

        27       is likely that the Desert Action will also be consolidated. According to the state court,

        28       consolidation was appropriate because ‘[a]ll three cases regard disputes over the project’s
                                                                                                  4
                Case 3:18-cv-07671-EMC Document 80 Filed 07/18/19 Page 8 of 16
                   Case 3:18-cv-07671-EMC         Document 79        Filed 06/28/19     Page 5 of 12




          I   construction costs” and so “adjudicating common interests in one court department would be more

          2   efficient than having three departments consider overlapping facts and risk inconsistent findings.”

          3   As of date, although Fisk is a party in some of the state court actions, it has not filed any

          4   affirmative claims itself. The only affirmative claims brought by Fisk are before the instant Court.

          5                        II.       WOJV DEFENDANTS’ MOTION TO STAY

          6           In their pending motion, the WOJV Defendants ask that the Court stay the instant case so

          7   that the related state court litigation (now consolidated) can be completed first. The state court

          8   litigation covers claims by the TJPA that place blame on the WOJV and/or its subcontractors,

          9   claims by the WOJV that place blame on the TJPA and subcontractors, and claims by

         10   subcontractors that place blame on the WOJV and/or the TJPA.3 The instant case covers the same

         II   territory, although there is a particular focus on Fisk given that it initiated the action.

         12   A.      Weiner

         13           As an initial matter, the Court must address what kind of stay the WOJV Defendants are

         14   seeking. Although, in their papers, the WOJV Defendants have made reference to Colorado River

    .    15   Water Conservation District v. United States, 424 U.S. 800 (1976), as well as Landis v. North

    5    16   American Co., 299 U.S. 248, 254 (1936)), they clarify in their reply brief that they are only asking

.
    ..   17   for a stay pursuant to a Ninth Circuit decision, Weiner v. Shearson, Hamill & Co., 521 F.2d 81 7

    7    18   (9th Cir. 1975).

         19           Because the WOJV Defendants are predicating their motion on Weiner, a brief discussion

         20   of the case is appropriate. In Weiner, the plaintiff was an individual investor. He filed an action in

         21   federal court against his stockbroker (a company), alleging that it “had mishandled the sale and

         22   purchase of certain shares in [his] account in such a way as to violate the federal securities laws.”

         23   Weiner, 521 F.2d at 818. Several months earlier, however, the plaintiff had filed a suit in state

         24   court. In the original state court complaint, he claimed that the stockbroker had breached the

         25   brokerage agreement. Subsequently, the plaintiff amended the state court complaint,

         26

         27
                As noted above, Fisk does not have any affirmative claims in the state court actions. However,
         28   as a defendant, it seems more than likely that it will still seek to place blame on the WOJV and/or
              the TJPA. Fisk has not made any real argument to the contrary.
                                                                 5
                    Case 3:18-cv-07671-EMC Document 80 Filed 07/18/19 Page 9 of 16
                     Case 3:18-cv-07671-EMC Document 79 Filed 06/28/19 Page 6 of 12




              1   transform[ingJ the action from one based on breach of contract to one based on violations of the

          2       federal securities laws.” Id. at 819. On the same day that the plaintiff filed his amended state

          3       court complaint, he filed the federal lawsuit — “a virtually identical complaint.” Id.

          4               The district court granted the stockbroker’s motion to dismiss the federal complaint. On

          5       appeal, the Ninth Circuit began by noting that the case before it fell into

          6                      the class of cases  .  in which the parties are seeking to litigate the
                                                         .   .



                                 same or closely related claims in two forums simultaneously. The
          7                      state courts have long recognized that in such situations, the later
                                 flied action may be abated. A variety of considerations have been
          8                      cited in support of such abatement: the friction created by the
                                 appearance that the second court is interfering with the first; the
          9                      waste ofjudicial resources caused by litigation in two courts; the
                                 unnecessary burden placed on already overcrowded dockets; the
         10                      dual burden placed on litigants; and the possibility that dual
                                 litigation might involve the courts in an unseemly race to judgment.
         11

         12       Id. at 820 (emphasis added).

    .$   13               The Ninth Circuit then noted that

         14                      [tlhe federal courts have had some difficulty in incorporating the
                                 abatement doctrine into their practice. Where two federal district
    .2   15                      courts are involved, there has been little trouble in finding a
.   .                            discretionary power to abate the second action.    ...  Since in such
         16                      cases the litigants are not deprived of a federal forum, the
-   E                            considerations ofjudicial economy and interference with orderly
.
    .    17                      administrative procedure have proved paramount.
DC                                ..


    7    18       Id. at 820-21 (citing, inter alia, Landis). In contrast, where one action is in state court and the

         19       other action in federal court, “there has been some reluctance to recognize a broad power to stay

         20       the federal action under all circumstances.” Id. at 821. In particular, when the federal action is

         21       one “at law, a few courts still have felt constrained by the old pronouncements that a federal court

         22       would be derelict in its duty if it ‘practically abandoned its jurisdiction.” Id.

         23              The Ninth Circuit, however, found that “such statements have no application to cases

         24       involving abatement.” Id. The court added that,

         25                      even if abatement were proper in this case, dismissal of the action
                                 [the relief granted by the trial court] was not the appropriate method.
         26                      Instead, the district court should have stayed the action pending
                                 either the outcome of the state action or a timely suggestion by
         27                      either party that the reasons which had prompted the stay had ceased
                                 to apply.
         28
                                                                     6
                   Case 3:18-cv-07671-EMC Document 80 Filed 07/18/19 Page 10 of 16
                        Case 3:18-cv-07671-EMC                       Document 79     Filed 06/28/19   Page 7 of 12




              1   Id.

          2                     The Ninth Circuit ultimately remanded the case to the district court so that it could decide

          3       in the first instance whether a stay was warranted. See id. at 822.

          4       B.            Abatement

          5                     According to the WOJV Defendants, Weiner provides that a stay may be issued pursuant to

          6       an “abatement” doctrine. See Reply at 2. But the WOJV Defendants seem to be misreading

          7       Weiner        —   or at least what is meant by “abatement.”

          8                     It appears that, historically, “abatement” was a term used when certain relief was being

          9       sought in equitable proceedings (as opposed to actions at law). See Herrington v. Cty. ofSonoma,

         10       706 F.2d 938, 939-40 (9th Cir. 1983) (discussing the Colorado River doctrine and stating that any

         11       “[r]eliance on Weiner         .   .   .   was misplaced [because] Weiner speaks of ‘abatement’ of the federal

         12       court proceedings in equitable actions when there is a prior action in state court”) (emphasis
t
         13       added); cf Baer v. Fahnestock & Co., 565 F.2d 261, 263 (3d Cir. 1977) (noting that the term

         14       “abatement” is somewhat ambiguous in meaning: “in equity, an abatement was an interruption or

    .    15       suspension of a suit, the equivalent of a stay of proceedings,” whereas, “at common law, an

         16       abatement was an overthrow of a suit, the equivalent of a dismissal”; adding that “[t]he modern

.
    ..   17       trend is to treat an abatement as a request for a stay of proceedings, foregoing the risk to the
DC                      .   .             .                      .   .


    7    18       parties inherent in an outright dismissal”). As for the relief being sought, abatement generally

         19       involved a stay or possibly a dismissal.

         20                 The abatement doctrine thus bears a striking similarity to the Colorado River doctrine.

         21       That is, both abatement and Colorado River come into play when there are parallel proceedings in

         22       state and federal court; also, the remedy under both abatement and Colorado River is a stay or a

         23       dismissal. Cf Moses H. Cone A’Iem ‘1 Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 28 (1983)

         24       (stating that, although “[w]e have no occasion in this case to decide whether a dismissal or a stay

         25       should ordinarily be the preferred course of action when a district court properly finds that

         26       Colorado River counsels in favor of deferring to a parallel state-court suit[,]           .   a stay is as much a

         27       refusal to exercise federal jurisdiction as a dismissal”; “the decision to invoke Colorado River

         28       necessarily contemplates that the federal court will have nothing further to do in resolving any
                                                                                 7
                  Case 3:18-cv-07671-EMC Document 80 Filed 07/18/19 Page 11 of 16
                    Case 3:18-cv-07671-EMC                  Document 79         Filed 06/28/19   Page 8 of 12




             I   substantive part of the case, whether it stays or dismisses”).

         2               Given these similarities, the question is whether the abatement doctrine still survives as an

         3       independent basis for a stay, or whether it has been supplanted by the Colorado River doctrine.

         4       Weiner was decided approximately a year before Colorado River issued.

         5               Although Weiner does not appear to have been expressly overruled, the Ninth Circuit

         6       seems to have implicitly held such          —   or at least generally endorsed application of Colorado River

         7       over Weiner when there are parallel proceedings in state and federal court. See, e.g., Am. Int’l

         8       Underwriters (“Philippines), Inc. v. Cont’l Ins. Co., 843 F.2d 1253, 1259 (9th Cir. 1988) (applying

         9       Colorado River; discussing Weiner only in the context of plaintiffs argument that “abstention

        10       should not be allowed in this case because of the probable inadequacy of state court

        11       proceedings”); Herrington, 706 F.2d at 939-40 (applying Colorado River and not Weiner; noting

        12       that any “[rjeliance on Weiner... was misplaced” because ‘Weiner speaks of ‘abatement’ of the
t   .




        13       federal court proceedings in equitable actions when there is a prior action in state court”).

        14               The WOJV Defendants argue that Weiner still has viability because it was cited by the

    .   15       Supreme Court in a decision that post-dated Colorado River— i.e., in Willy. Calvert Fire

        16       Insurance Co., 437 U.S. 655 (1978). But it is difficult to say that the Supreme Court actually

        17       endorsed Weiner and/or the abatement doctrine in Will, given that Weiner was mentioned only in

    7   18       passing in a footnote. See id. at 559 n. 1 (noting that the federal plaintiff— the defendant in the

        19       parallel state proceeding       —   asked for equitable relief in the federal complaint that was identical to

        20       an allegation in state pleading that it was entitled to rescission; citing Weiner in support).

        21              Moreover, the Supreme Court has underscored that its decision in Will did not in any way

        22       undermine Colorado River. See Moses H. Cone Mern ‘1 Hosp. v. Mercury Constr. Coip., 460 U.S.

        23       1, 16, 18 (1983) (finding no merit to hospital’s argument that “Colorado River’s exceptional

        24       circumstances test.   .   .   was undermined by our subsequent decision in Will”; adding that Will was

        25       ultimately about the right standard for issuance of a writ of mandamus).

        26              Whether Colorado River rather than Weiner applies in the context of the instant case is not

        27       clear. See Montgomery v. Practice Mgmt. Assocs., Inc., No. C89-341 I DLJ, 1990 U.S. Dist.

        28       LEXIS 773 1, at *6 (N.D. Cal. Apr. 5, 1990) (indicating that Colorado River overruled Weiner). In
                                                                            8
                   Case 3:18-cv-07671-EMC Document 80 Filed 07/18/19 Page 12 of 16
                    Case 3:18-cv-07671-EMC Document 79 Filed 06/28/19 Page 9 of 12




              I   any event, for the reasons discussed below, even under the more demanding Colorado River

          2       standard, a stay is appropriate here.

          3       C.     Colorado River

          4              The Ninth Circuit has explained the Colorado River doctrine as follows:

          5                       Generally “the pendency of an action in the state court is no bar to
                                 proceedings concerning the same matter in the Federal court having
          6                      jurisdiction.        The Supreme Court has emphasized that the
                                                       .   .   .“

                                 federal courts have a “virtually unflagging obligation   ..  to exercise
          7                      the jurisdiction given them,” including in cases involving parallel
                                 state litigation. “Abdication of the obligation to decide cases can be
          8                      justified .   .only in the exceptional circumstances where the order
                                                   .


                                 to the parties to repair to the state court would clearly serve an
          9                       important countervailing interest.” Under “exceedingly rare”
                                 circumstances, “considerations of wise judicial administration,
         10                      giving regard to conservation ofjudicial resources and
                                 comprehensive disposition of litigation,” may counsel in favor of
         11                      abstention.

                                 Colorado River and its progeny provide a multi-pronged test for
     E                           determining whether “exceptional circumstances” exist warranting
         13                      federal abstention from concurrent federal and state proceedings.
         14                      We evaluate eight factors in assessing the appropriateness of a
                                 Colorado River stay or dismissal:
     .   15                              (1) which court first assumed jurisdiction over any
     .                                   property at stake; (2) the inconvenience of the federal
         16                              forum; (3)the desire to avoid piecemeal litigation;
-    F                                   (4) the order in which the forums obtained
.-   .   17                              jurisdiction; (5) whether federal law or state law
     c                                   provides the rule of decision on the merits; (6)
     7   18                              whether the state court proceedings can adequately
                                         protect the rights of the federal litigants; (7) the
         19                              desire to avoid forum shopping; and (8) whether the
                                         state court proceedings will resolve all issues before
         20                              the federal court.
         21                     These factors are not a “mechanical checklist”; indeed, some may
                                 not have any applicability to a case. Rather, as instructed by the
         22                      Supreme Court, we examine them in “a pragmatic, flexible manner
                                with a view to the realities of the case at hand.” Moreover, we must
         23                     carefully balance the important factors, “with the balance heavily
                                weighted in favor of the exercise ofjurisdiction.” The underlying
         24                     principle guiding this review is a strong presumption against federal
                                abstention: “[Olur task in cases such as this is not to find some
         25                     substantial reason for the exercise of federal jurisdiction by the
                                district court; rather, the task is to ascertain whether there exist
         26                     ‘exceptional’ circumstances, the ‘clearest of justifications,’ that can
                                suffice under Colorado River to justify the surrender of that
         27                     jurisdiction.” “Any doubt as to whether a factor exists should be
                                resolved against a stay, not in favor of one.”
         28
                                                                    9
                  Case 3:18-cv-07671-EMC Document 80 Filed 07/18/19 Page 13 of 16
                   Case 3:18-cv-07671-EMC             Document 79         Filed 06/28/19   Page 10 of 12




             1   Seneca Ins. Co. v. Strange Land, Inc., 862 F.3d 835, 841-42 (9th Cir. 2017) (emphasis in original).

         2               The Ninth Circuit has indicated that the factors above that are related to judicial efficiency

         3       are not enough by themselves to justify a Colorado River stay. In Seneca, the court explained:

         4                         The reasons that the district court offered to justify abstention that
                                                                                                      —




                                   the parallel proceedings will involve piecemeal disposition of the
         5                         issues, that state law provides the rule of decision, and that the state
                                   proceeding is better suited to promote resolution of all the issues
         6                         among the parties are likely to be present in nearly every instance
                                                      —




                                   of concurrent state and federal suits where state law provides the
         7                         rule of decision. These concerns “do not create the ‘exceptional
                                   circumstances’ required for Colorado River deference because they
         8                         are present to this degree in many instances of parallel federal-state
                                   litigation.”

        10       Id. at 847; see also Id. at 843 (stating that “[t]he district court misconstrued the piecemeal

        11       litigation factor because it failed to identify any special concern counseling in favor of federal

        12       abstention, such as [in Colorado River] a c1ear federal policy’ of avoiding piecemeal
t   .




        13       adjudication of water rights’ expressed via federal legislation ‘recogniz[ing] the availability of

        14       comprehensive state systems for adjudication of water rights’”). Furthermore, in Colorado River,

    .   15       the Supreme Court noted that “the mere potential for conflict in the results of adjudications, does

        16       not, without more, warrant staying exercise staying exercise of federal jurisdiction.” Colorado

        17       River,424 U.S. at 816.

    7   18              Recognizing this Court’s virtually unflagging obligation to exercise its jurisdiction, and the

        19       accompanying strong presumption against federal abstention, the Court nonetheless concludes that

        20       a Colorado River stay is appropriate in the instant case. Many of the eight factors above weigh

        21       strongly in favor of a stay. First, the desire to avoid piecemeal litigation has extraordinary

        22       application to the instant case. The case at bar and the consolidated state court proceedings are not

        23       the typical proceedings that involve two parallel cases in state and federal courts concerning the

        24       same transaction or event (such as where there are parallel state and federal civil rights claims

        25       concerning an incident involving the same parties). Rather, the case at bar      —   consisting of Fisk’s
        26       claim against the WOJV Defendants and the WOJV counterclaim and third-party claims against

        27       the TJPA   —   is but one piece of a much larger, more complicated dispute involving a large number

        28       of parties implicated in a large web of claims, counterclaims, and crossclaims, all of which are
                                                                     10
                Case 3:18-cv-07671-EMC Document 80 Filed 07/18/19 Page 14 of 16
                Case 3:18-cv-07671-EMC Document 79 Filed 06/28/19 Page 11 of 12




           I   pending in a consolidated state court proceeding. As the Court noted at the hearing, allowing this

       2       case to proceed in tandem with the consolidated state court proceedings would be tantamount to

       3       permitting the tail to wag a very large dog.

       4               In addition, the merits of all these claims, both before this Court and the state court, will be

       5       decided based on state law, not federal law, and nothing suggests that the consolidated state court

       6       proceedings cannot adequately protect Fisk’s rights. The state court will be in a unique position to

       7       resolve all claims which are interwoven in a highly complex way. Furthermore, contrary to what

       8       Fisk argues, the order in which the forums obtained jurisdiction does not clearly weigh in its favor.

       9       Although Fisk is correct that, technically, it filed its federal action before the WOJV asserted

      10       claims against Fisk in the state court proceedings, the WOJV brought the WOJV Action against

      11       the TJPA two months earlier and it was that action which triggered the WOJV’s cross-claim

      12       against Fisk. (The WOJV filed a cross-claim against Fisk after the TJPA filed its cross-claim
t E
      13       against the WOJV wherein the TJPA places blame on subcontractors including Fisk.)

      14               Although Colorado River applies only in exceedingly rare circumstances, this is one of

 .    15       those rare situations where considerations of wise judicial administration, giving regard to

      16       conservation ofjudicial resources and comprehensive disposition of litigation      —   factors (3), (5),

      17       (6), and (8) in particular—favors in a compelling way issuance of a stay.

 7    18                       III.      FISK’S MOTION TO STRIKE, DISMISS, OR STAY

      19               Because the Court is granting Defendants’ motion to stay the instant case in its entirety,

      20       Fisk’s motion to dismiss or stay only the WOJV’s third-party complaint against the TJPA is moot.

      21               To the extent Fisk is asking for relief different from a stay or dismissal—/.e., a striking of

      22       the third-party complaint pursuant to Federal Rule of Civil Procedure 14— the request is not well

      23       founded. Rule 14(a)(4) does provide: ‘Any party may move to strike the third-party claim, to

      24       sever it, orto try it separately.” Fed. R. Civ. P. 14(a)(4). However, the 1963 Advisory Committee

      25       notes for the rule indicate that, “[a]fter the third-party defendant is brought in, the court has

      26       discretion to strike the third-party claim if it is obviously unmeritorious and can only delay or

      27       prejudice the disposition of the plaintiff’s claim, or to sever the third-party claim or accord it

      28       separate trial if confusion or prejudice would otherwise result.” Fed. R. Civ. P. 14, 1 963 Advisory
                                                                  11
             Case 3:18-cv-07671-EMC Document 80 Filed 07/18/19 Page 15 of 16
              Case 3:18-cv07671-EMC           Document 79         Piled 06/28/19   Page 12 of 12




            Committee Notes (emphasis added). Here, the WOJV’s claims against the TJPA are not

        2   ‘obviously unmeritorious,” even if their adjudication might delay Fisk’s claims against the

        3   WOJV.

        4                                        IV.      CONCLUSION

        5           For the foregoing reasons, the Court grants the WOJV Defendants motion to stay and

        6   finds Fisk’s motion moot.

        7           The Clerk of the Court shall immediately stay proceedings in the instant case pending

        8   resolution of the consolidated proceedings in state court. If, however, the state court refuses to

        9   entertain the claims asserted against Fisk or refuses to entertain any claims Fisk decides to assert

       10   against the WOJV, Fisk may petition this Court for relief from the stay.

       11          This order disposes of Docket Nos. 60 and 68.

       12
t •E
       13          ITISSOORDERED.
.2L)   14
cdc


  .    15   Dated: June 28. 2019




                                                              EDW’M.CHEN
  7    18                                                     United States District Judge
       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
                                                             12
                           Case 3:18-cv-07671-EMC Document 80 Filed 07/18/19 Page 16 of 16




                     1                                          PROOF OF SERVICE

                     2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                     3           At the time of service, I was over 18 years of age and not a party to this action. I am employed
                         in the County of Los Angeles, State of California. My business address is 8383 Wilshire Boulevard,
                     4   Suite 810, Beverly Hills, CA 90211-2425.

                     5        On July 18, 2019, I served true copies ofthe following document(s) described as NOTICE OF
                         APPEAL FROM A JUDGMENT OR ORDER OF A UNITED STATES DISTRICT COURT
                     6   AND REPRESENTATION OF STATEMENT on the interested parties in this action as follows:

                     7          Bennett J. Lee
                                Garrett E. Dillon
                     8          Stephen L. Pessagno
                                VARELA, LEE, METZ & GUARINO, LLP
                     9          333 Bush Street, Suite 1500
                                San Francisco, CA 94104
                    10          Tel: (415)623-7000
                                Fax: (415) 623-7001
                    11          b1eevlmglaw.com
                                gdillon@vlmglaw.com
                    12          spessagnovlmglaw.com

Z
.—      0   .   c
                    13          Attorneys for Defendants
        U

                    14           BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the document(s)
                         with the Clerk of the Court by using the CM/ECF system. Participants in the case who are registered
                    15   CM/ECF users will be served by the CM/ECF system. Participants in the case who are not registered
                         CM!ECF users will be served by mail or by other means permitted by the court rules.
                    16
                              I declare under penalty of perjury under the laws of the United States of America that the
Z       <           17 foregoing is true and correct and that I am employed in the office of a member of the bar of this Court
                       at whose direction the service was made.
                    18
                              Executed on July 18, 2019, at Beverly Hills, California.
                    19

                    20
                                                                             Is! Dorla Wise
                    21                                                       Dorla Wise

                    22

                    23

                    24

                    25

                    26

                    27

                    28
6.9-5
PROOFOFSERVICE-No                           PROOF OF SERVICE     —   [PROPOSED ORDER— MOTION TO DISMISS]
of Appeal 7.18.19
